Citation Nr: 1512462	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a back disability, to include scoliosis, degenerative disc disease, and bone spurs, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which did not find that new and material evidence had been submitted sufficient to reopen a claim for service connection for scoliosis, degenerative disc disease, and bone spurs.

A hearing was held on September 24, 2014, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for scoliosis/spine injury; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

2.  Evidence associated with the claims file since the November 2006 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision, in which the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for scoliosis/spine injury, is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006, 2014).

2.  As evidence pertinent to the claim for service connection for a back disability, received since the RO's November 2006 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the request to reopen the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal by finding that reopening is warranted.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

In November 2006, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a spine disability to include scoliosis.  The Veteran was informed of the decisions and did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's November 2006 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006, 2014).

The evidence of record for the November 2006 rating decision consisted of service treatment records and VA and private treatment records.  The basis for the RO's denial was that the evidence did not demonstrate that a spine condition arose during or was caused by military service.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).   

At the September 2014 Board hearing, the Veteran testified that her back problems and pain began during service, and have continued to the present day.  Additionally, the Veteran submitted a letter from a private physician stating that her degenerative disease of the lumbar spine was aggravated by military service, and not from a car wreck that resulted in whiplash.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim, specifically, whether the Veteran's back disability arose during or is related to military service.  Therefore it is new and material, and reopening the claim for service connection for a back disability is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a back disability is reopened.


REMAND

Reasons for remand:  To provide the Veteran with VA examination and to obtain any outstanding VA treatment records.

The Veteran seeks service connection for "back problems", including scoliosis and degenerative disc disease.

The Veteran has not yet been provided with VA examination regarding the nature and etiology of her claimed back disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

The Veteran has reported continued symptoms of low back pain during the appeal period.  The Veteran is competent to report such recurrent symptoms that she experienced firsthand.  See Layno v. Brown, 6 Vet. App. 465 (1994) (describing competent lay evidence as that which is provided by a person who has knowledge of facts or circumstances and conveys matters than can be observed and described by a lay person).  Her service treatment records also document that she was put on a two-week profile of no sit-ups after seeking treatment for a skinned area over her spine with mild erythema and marked tenderness over the coccyx.  An in-service injury has thus been established.  Finally, a private physician provided an opinion, in November 2014, that the Veteran's degenerative disc disease of the lumbar spine was aggravated by military service.  The Board finds that this evidence is sufficient to meet the low burden required to warrant a VA examination, and on remand, the Veteran should be afforded one.

In finding that further development, including a VA medical opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

The private November 2014 medical opinion is found to provide an insufficient basis for a grant of service connection.  As an initial matter, the opinion merely states the physician's conclusion, without providing any rationale to explain how it was reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, although the physician acknowledged the Veteran's subsequent car accident and resulting whiplash injury, no mention was made of an August 1994 work injury where the Veteran slipped and fell, and was given a diagnosis of severe lumbar contusion sprain mechanism in September 1994.  Additional medical opinion is therefore needed, and will be obtained through the provision of a VA examination.  

The Veteran claims that she has scoliosis and degenerative disease of the spine related to her military service.  The Veteran was previously denied entitlement to service connection for scoliosis on the basis that it constitutes a congenital defect which may not be service connected.  No medical opinion has yet been provided with regard to whether, if the Veteran currently has scoliosis, that scoliosis is best classified as a congenital/developmental disease or congenital/developmental defect.

Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service. VAOPGCPREC 82-90 (July 18, 1990); see also VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty and reasoning that the mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease). With regard to congenital or developmental defects, service connection may not be granted for a defect but may be granted for disability which is shown to have resulted from a defect which was subject to a superimposed disease or injury during service. VAOPGCPREC 82-90 (July 18, 1990).

The VA examiner should be asked to specifically address this distinction on remand, and also specify what back (thoracic or lumbar) disabilities have been present during the appeal period.

Finally, as the Board is remanding the issue for further development, the AOJ should take steps to acquire any outstanding VA treatment records and associate them with the claims file.  The most recent VA treatment record in the claims file is a November 2012 addendum from the Oklahoma City VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records, including of treatment with the Oklahoma VAMC, from November 2012 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination with a suitably qualified medical professional, preferably an orthopedist, to determine the nature and etiology of any back disability present.  All necessary tests should be conducted, to include X-ray images of the Veteran's thoracic and lumbar spine.  The claims file should be made available and reviewed by the examiner in conjunction with the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.

The examiner must then address the following:

a.  Provide a diagnosis for any thoracic and/or lumbar disability present at any time during the relevant appeal period (from June 2012 to present).

b.  If the examiner provides a diagnosis of scoliosis, the examiner should indicate whether it is a congenital or development defect versus a disease.

i.  If the scoliosis is found to be a congenital or developmental defect, provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.

ii.  If the scoliosis is found to be a disease, state whether it at least as likely as not (50 percent or greater probability) arose during, or was caused or aggravated by any incident of military service.

c.  For any thoracic or lumbar disability diagnosed, other than scoliosis, state whether it at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise related to any incident of service.

*The examiner's attention is direct to May and June 1976 service treatment records noting that the Veteran had a skinned area with mild erythema and marked tenderness over the coccyx which was painful from doing sit-ups.

* The examiner is also asked to discuss private records from November 1991 through March 1992 regarding treatment following a November 1991 motor vehicle accident, and a September 1994 private physician note discussing soft tissue injuries of the low back following a work-related injury in August 1994. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical report to ensure responsiveness to and compliance with the directives of this remand.  If needed, implement corrective procedures.  

4.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim for service connection for a back disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


